In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1710 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

$304,980.00 IN UNITED STATES CURRENCY, et al., 
                                                         Defendants. 
                                                                     
APPEAL OF: RANDY DAVIS and DELORES DAVIS, Claimants. 
                      ____________________ 

          Appeal from the United States District Court for the 
                       Southern District of Illinois. 
        No. 3:12‐cv‐00044‐MJR‐SCW — Michael J. Reagan, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 17, 2013 — DECIDED OCTOBER 17, 2013 
                  ____________________ 

     Before WILLIAMS, SYKES, and TINDER, Circuit Judges. 
    TINDER, Circuit Judge. This is an action for civil forfeiture 
of a tractor‐trailer and $304,980 in cash that was found hid‐
den in a secret compartment within it. The claimants, Randy 
and  Delores  Davis,  moved  in  the  district  court  to  suppress 
the results of the search, arguing that it violated their Fourth 
2                                                       No. 13‐1710 

Amendment  rights  because  it  was  conducted  without  con‐
sent or probable cause. The district court denied the motion, 
finding  that  Randy  Davis  consented  to  the  search  of  the 
truck.  The  Davises  subsequently  acknowledged  that  they 
had  no  other  defense  to  the  forfeiture;  thus,  they  agreed  to 
the entry of a stipulated forfeiture order subject to their right 
to  appeal  the  denial  of  their  motion  to  suppress,  an  appeal 
that is now before us. Because the district court did not clear‐
ly  err  in  finding  that  Randy  Davis  consented  to  the  search, 
we affirm. 
I.     Background 

    On  August  26,  2011,  at  around  2:15  in  the  afternoon, 
Randy  Davis  was  driving  his  Peterbilt  tractor‐trailer  west‐
bound  on  Interstate  70  through  southern  Illinois  toward  St. 
Louis,  Missouri.  At  the  time,  Davis  was  running  his  own 
trucking  company,  and  he  shared  ownership  of  the  compa‐
ny’s only truck with his wife, Delores Davis. Like many trac‐
tor‐trailers, Davis’s truck had a sleeping compartment with a 
recessed  area  in  the  floor  designed  to  hold  a  mattress.  But 
unlike most tractor‐trailers, Davis’s truck had a hinged piece 
of plywood installed over that recessed area, raising the mat‐
tress  to  floor  level  and  creating  a  hidden  compartment  be‐
neath it. And on this particular afternoon, Davis was hiding 
$304,980 in cash under his mattress. 
    Near  mile  marker  twenty‐four,  Davis  passed  an  un‐
marked police vehicle that was parked in the median of the 
interstate. Inside the vehicle were Kevin Thebeau and Derek 
Hoelscher,  city  police  officers  who  had  been  assigned  to  a 
DEA drug interdiction task force. As part of their duties on 
the task force, Officers Thebeau and Hoelscher would make 
traffic stops in an effort to obtain probable cause or consent 
No. 13‐1710                                                            3 

to search vehicles suspected of being used to transport drugs 
or drug money. 
    After  Davis  passed  their  vehicle,  the  officers  pulled  out 
into westbound traffic and followed. A few miles down the 
road,  they  observed Davis  following  too  closely  to  the  trac‐
tor‐trailer  in  front  of  him,  and  they  initiated  a  traffic  stop. 
Davis  took  the  exit  at  mile  marker  twenty‐one  and  pulled 
over on the right side of the exit ramp. 
    After Davis pulled over, the officers got out of their vehi‐
cle and approached the cab of his truck from the passenger 
side.  Officer  Thebeau  took  the  lead  and  spoke  with  Davis, 
telling him the reason for the stop and asking for his driver’s 
license, logbook, and bill of lading. Davis provided his driv‐
er’s license and logbook but explained that he did not have a 
bill of lading because he had just dropped off a load in Van‐
dalia  and  was  now  empty.  Thebeau  advised  Davis  that  the 
officers would issue a warning for the traffic violation. Then, 
the officers returned to their vehicle with the documentation 
Davis provided. 
    Back  in  their  vehicle,  the  officers  examined  Davis’s  log‐
book and started to grow suspicious. They noticed that Da‐
vis  had  gone  without  work  for  much  of  July  and  August, 
and  they  wondered  how  a  one‐man  operation  could  stay 
afloat during that time. They also noticed that Davis had ex‐
pensive  aftermarket  parts  on  his  truck,  and  they  wondered 
how  he  could  afford  them  given  his  intermittent  work 
schedule.  With  their  suspicion  already  aroused,  the  officers 
contacted  the  El  Paso  Intelligence  Center  and  learned  that 
Davis’s truck was on a “watch” because it had been used in 
criminal activity in the past. Based on all of this information, 
4                                                                   No. 13‐1710 

the  officers  decided  to  seek  Davis’s  consent  to  search  the 
truck. 
   The  officers  again  approached  the  truck’s  cab  from  the 
passenger  side,  and  Officer  Thebeau  asked  Davis  to  step 
outside. Davis complied and walked around the front of the 
truck to join the officers on the passenger side, using his re‐
mote  to  lock  the  truck  on  his  way  (out  of  habit).  Thebeau 
asked  Davis  if  he  was  carrying  any  drugs  or  large  sums  of 
money, and Davis responded that he was not. Thebeau then 
asked Davis if he would consent to a search of his truck, and 
Davis  unequivocally  gave  his  consent,  saying  something  to 
the effect of “yes, go ahead.”1 
     After  obtaining  Davis’s  oral  consent,  Officer  Thebeau 
handed Davis a written consent form and asked him to read 
it  and  sign  it.  Davis  then  attempted  to  open  the  passenger 
door  for  Thebeau  but  discovered  that  it  was  locked.  In  re‐
sponse,  Thebeau  either  said  he  would  walk  around  to  the 
driver’s side or began to walk around, at which point Davis 
used  his  remote  to  unlock  the  truck  for  him.  Thebeau  then 
entered the driver’s door and began his search. 
   As  Thebeau  began  searching,  Davis  began  reading  the 
consent  form,  which  stated  that  he  would  consent  to  the 
search of his truck, “including luggage, containers, and con‐

                                                      
     1 In the suppression hearing, Davis denied giving oral consent to the 
search.  However,  the  district  court  found  the  officers’  testimony  more 
credible.  Because  it  was  not  “physically  impossible”  for  the  officers  to 
have heard Davis give consent, or “impossible under the laws of nature” 
for Davis to have given it at all, we defer to the district court’s credibility 
determination.  United  States  v.  Bowlin,  534  F.3d  654,  662  (7th  Cir.  2008) 
(quoting United States v. Ortiz, 431 F.3d 1035, 1039 (7th Cir. 2005)). 
No. 13‐1710                                                                      5 

tents of all. This includes the removal of any suspicious pan‐
eling  or  other  vehicle  components,  and  the  least  intrusive 
access to any constructed compartment used for the purpos‐
es of concealing contraband.” 
    Officer  Hoelscher,  who  had  remained  outside,  noticed 
that  Davis  appeared  to  be  struggling  with  the  form.  So, 
Hoelscher  asked  him  if  he  needed  help  understanding  it. 
Davis did not answer, but he appeared to grow agitated, and 
he  asked  Hoelscher  what  the  officers  were  looking  for. 
Hoelscher  responded  that  they  were  looking  for  drugs  or 
large sums of money derived from drugs. At that point, Da‐
vis noticed Hoelscher’s city police department badge, and he 
asked  Hoelscher  what  the  officers  were  doing  out  there. 
Hoelscher explained that they were part of a DEA task force; 
then he again asked Davis whether he needed any help un‐
derstanding  the  form.  However,  Davis  remained  unrespon‐
sive. Hoelscher noted that he could stop the search and get a 
drug dog, but Davis still did not respond. 
    Wanting to be sure of Davis’s consent, Hoelscher walked 
around to the driver’s side of the truck and told Thebeau to 
stop  the  search  because  Davis  would  not  sign  the  form. 
Thebeau then stuck his head out of the truck and asked Da‐
vis whether they still had his consent to search. In response, 
Davis  grabbed  the  form  from  Hoelscher,  wrote  something 
on it, and gave it back.2 Hoelscher glanced at the form, saw 

                                                     
    2  In  the  suppression  hearing,  both  officers  testified  that  Davis  said 
“I’ll  sign  it”  as  he  grabbed  the  form  from  Officer  Hoelscher.  However, 
Davis testified that he simply grabbed the form, wrote on it, and gave it 
back. The district court never made a specific finding on this issue. Thus, 
we will assume that Davis said nothing when he grabbed the form. 
6                                                      No. 13‐1710 

what  appeared  to  him  to  be  a  signature,  and  put  it  in  his 
pocket. 
    Believing Davis had signed the form, Thebeau continued 
his  search.  Meanwhile,  Davis  and  Hoelscher  went  back 
around  to  the  passenger  side  of  the  truck  and  engaged  in 
casual  conversation.  Davis  appeared  to  relax,  and  he  told 
Hoelscher that he assumed the officers knew he had been in 
trouble  before. In fact, Hoelscher  was unaware of any prior 
arrests, so he asked Davis to elaborate, at which point Davis 
volunteered  that  he  had  previously  been  arrested  for  pos‐
sessing 200 pounds of marijuana. 
    Eventually,  Thebeau  noticed  that  Davis’s  mattress  was 
sitting flush with the floor of the sleeping compartment, un‐
like the mattresses in trucks he had searched in the past. So, 
he decided to look under the mattress, at which point he saw 
the  plywood  lid  that  had  been  constructed  over  Davis’s  se‐
cret  compartment.  Thebeau  then  used  a  screwdriver  to  pry 
the  lid  up  far  enough  to  grip  with  his  hand,  opened  the 
compartment, and found the cash. 
    After  Thebeau’s  discovery,  the  officers  took  Davis  into 
custody and seized the truck and the cash. A few days later, 
however, they examined the consent form more closely and 
discovered  that  rather  than  signing  his  name  on  the  signa‐
ture line, Davis had written the words “UNDER PROTEST,” 
in a somewhat elaborate script, along with his initials. 
    Although  the  officers  obtained  a  positive  reaction  to  the 
seized money from a drug dog, Davis was subsequently re‐
leased.  However,  the  government  kept  the  truck  and  the 
cash and filed this action for civil forfeiture. 
No. 13‐1710                                                                       7 

II.        Standing 

     As  an  initial  matter,  the  government  argues  that  even  if 
the  district  court  erred  in  denying  the  Davises’  motion  to 
suppress, we should affirm because the Davises do not have 
Article  III  standing  to  contest  the  forfeiture.  Although  the 
government did not file a cross‐appeal, we  will consider its 
argument  because  “[t]he  federal  courts  are  under  an  inde‐
pendent  obligation  to  examine  their  own  jurisdiction,  and 
standing ‘is perhaps the most important of [the jurisdiction‐
al]  doctrines.’”3  FW/PBS,  Inc.  v.  City  of  Dallas,  493  U.S.  215, 
231 (1990) (quoting Allen v. Wright, 468 U.S. 737, 750 (1984)) 
(second  alteration  in  original).  Moreover,  we  must  address 
this  issue  first  because  without  a  case  or  controversy  under 
Article  III,  we  have  no  authority  to  proceed  to  the  merits. 
Steel Co. v. Citizens for a Better Envʹt, 523 U.S. 83, 94 (1998). 
    The  government  argues  that  because  the  Davises  have 
failed  to  prove  their  ownership  of  the  seized  cash,  they  do 



                                                       
      3  The  government  argues  that  a  cross‐appeal  was  unnecessary  be‐
cause standing is an alternative ground to affirm the judgment. Howev‐
er, “[a]n appellee who wants, not that the judgment of the district court 
be affirmed on an alternative ground, but that the judgment be changed, 
[such  as]  from  a  dismissal  without  to  a  dismissal  with  prejudice,  must 
file a cross‐appeal.” Am. Bottom Conservancy v. U.S. Army Corps of Eng’rs, 
650 F.3d 652, 661 (7th Cir. 2011). And even in the civil forfeiture context, 
a dismissal for lack of standing is different from a judgment on the mer‐
its. See United States v. Funds in the Amount of $574,840, 719 F.3d 648, 651–
52 (7th Cir. 2013) (discussing the res judicata effect a ruling on standing 
in  a  civil  forfeiture  case).  Therefore,  we  decline  to  consider  the  govern‐
ment’s  standing  argument  as  an  alternative  ground  to  affirm  the  judg‐
ment in this case. 
8                                                                   No. 13‐1710 

not have Article III standing.4 However, to have standing, a 
claimant need not  “establish  that a right of his has been  in‐
fringed;  that  would  conflate  the  issue  of  standing  with  the 
merits  of  the  suit.”  Aurora  Loan  Servs.,  Inc.  v.  Craddieth,  442 
F.3d 1018, 1024 (7th Cir. 2006). Instead, “he must have a col‐
orable claim to such a right.” Id. While it is true that the Da‐
vises  have  not  proved  their  ownership  of  the  cash  (indeed, 
they  invoked  the  Fifth  Amendment  in  response  to  the  gov‐
ernment’s interrogatories on that subject), they do claim such 
ownership, and the money was found in Randy Davis’s pos‐
session.  This  is  sufficient  to  give  them  a  colorable  claim  to 
the  money.  See  United  States  v.  $148,840.00  in  U.S.  Currency, 
521 F.3d 1268, 1273–78 (10th Cir. 2008) (a claim of ownership 
coupled with possession was sufficient to establish standing 
even though the claimant invoked the Fifth Amendment and 
refused  to  explain  his  ownership  interest).  Therefore,  the 
Davises  have  Article  III  standing,  and  we  turn  to  the  sup‐
pression issue. 



                                                      
     4  The  government  does  not  dispute  the  Davises’  ownership  of  the 
truck,  nor  does  it  dispute  that  some  of  the  cash  could  have  come  from 
the Davises’ legitimate earnings. It merely maintains that their earnings 
were insufficient to allow them to save $304,980 since their bankruptcy in 
2003. If the Davises do own at least some of the cash, the question of how 
much “has a damages flavor to it, which is a merits, not a standing, ques‐
tion.”  Scanlan  v.  Eisenberg,  669  F.3d  838,  845  (7th  Cir.  2012).  But  more 
fundamentally, as discussed in this section, the Davises have standing to 
contest  the  forfeiture  of  the  cash  regardless  of  whether  they  can  prove 
that they own any of it. 
      
      
No. 13‐1710                                                            9 

III.    Motion to suppress 

    The Fourth Amendment protects “[t]he right of the peo‐
ple to be secure in their persons, houses, papers, and effects, 
against  unreasonable  searches  and  seizures  …  .”  While  the 
Amendment  “says  nothing  about  suppressing  evidence  ob‐
tained in violation of this command,” Davis v. United States, 
131 S. Ct. 2419, 2426 (2011), the Supreme Court has adopted 
a  prudential  rule  requiring  such  suppression  in  order  to 
“compel respect for the constitutional guaranty,” id. (quoting 
Elkins  v.  United  States,  364  U.S.  206,  217  (1960)).  As  the  dis‐
trict  court  in  this  case  noted,  there  is  some  debate  as  to 
whether the common‐law exclusionary rule should apply in 
civil‐forfeiture proceedings. See, e.g., United States v. Marroc‐
co, 578 F.3d 627, 642–43 (7th Cir. 2009) (Easterbrook, J., con‐
curring).  However,  Rule  G(8)(a)  of  the  Supplemental  Rules 
for  Admiralty  or  Maritime  Claims  and  Asset  Forfeiture  Ac‐
tions provides that “[i]f the defendant property was seized, a 
party  with  standing to contest  the lawfulness of  the seizure 
may move to suppress use of the property as evidence.” This 
rule, like others promulgated pursuant to the Rules Enabling 
Act, has the force of a statute. In re Dorner, 343 F.3d 910, 914 
(7th  Cir.  2003)  (citing  28  U.S.C.  § 2072(b)).  Thus,  regardless 
of  whether  the  common‐law  exclusionary  rule  applies,  we 
must  determine  whether  the  district  court  should  have 
granted the Davises’ motion to suppress under Rule G(8)(a). 
   In  reviewing  a  district  court’s  denial  of  a  suppression 
motion,  “factual  findings  are  reviewed  for  clear  error,  and 
legal conclusions and the ultimate determination of reasona‐
bleness are subject to de novo review.” United States v. Stokes, 
726 F.3d 880, 890 (7th Cir. 2013). “A factual finding is clearly 
erroneous only if, after considering all the evidence, we can‐
10                                                       No. 13‐1710 

not avoid or ignore a definite and firm conviction that a mis‐
take  has  been  made.”  United  States  v.  Jackson,  598  F.3d  340, 
344–45 (7th Cir. 2010) (quoting United States v. Burnside, 588 
F.3d 511, 517 (7th Cir. 2009)) (internal quotation marks omit‐
ted). 
    The  Fourth  Amendment  prohibits  only  “unreasonable 
searches and seizures.” Although a warrant is often required 
to make a search reasonable, certain warrantless searches are 
also  reasonable,  including  those  conducted  with  the  sus‐
pect’s  consent.  Illinois  v.  Rodriguez,  497  U.S.  177,  183–84 
(1990). However, not all consents are the same, and no con‐
sent  is  irrevocable.  See  Florida  v.  Jimeno,  500  U.S.  248,  252 
(1991)  (“A  suspect  may  of  course  delimit  as  he  chooses  the 
scope  of  the  search  to  which  he  consents.”);  United  States  v. 
Jachimko,  19  F.3d  296,  299  (7th  Cir.  1994)  (consent  may  be 
withdrawn).  “Clearly  a  person  may  limit  or  withdraw  his 
consent  to  a  search,  and  the  police  must  honor  such  limita‐
tions.” United States v. Dyer, 784 F.2d 812, 816 (7th Cir. 1986).   
    Whether a suspect consented to a search is a question of 
fact that we review  for  clear  error. United States v. Williams, 
209 F.3d 940, 942–43 (7th Cir. 2000). The consent inquiry fo‐
cuses  on  “what  is  reasonably  apparent  to  a  reasonable  in‐
quiring  officer”  so  as  to  further  the  deterrence  rationale  of 
the exclusionary rule. United States v. Grap, 403 F.3d 439, 444 
(7th Cir. 2005). 
    In this case, we have little difficulty concluding that Da‐
vis  initially  consented  to  the  search  of  his  truck.  When  Of‐
ficer  Thebeau  asked  for  his  consent,  Davis  readily  gave  it, 
saying  something  to  the  effect  of  “yes,  go  ahead.”  Then,  he 
attempted  to  open  the  passenger  door  for  Officer  Thebeau, 
only  to  find  it  locked.  When  Officer  Thebeau  decided  to 
No. 13‐1710                                                        11 

walk  around  to  the  driver’s  side,  Davis  used  his  remote  to 
unlock the  truck for him. Under  these circumstances, a rea‐
sonable officer would have believed that Davis consented to 
the  search  of  his  truck.  Moreover,  Davis  does  not  contend 
that  his  consent  was involuntary.  Therefore,  the  search  was 
reasonable  and  complied  with  the  Fourth  Amendment  so 
long as it remained within the scope of Davis’s general, oral 
consent  and  so  long  as  he  did  not  subsequently  limit  that 
scope or withdraw his consent altogether. 
    “Whether  a  search  remains  within  the  scope  of  consent 
‘is a question of fact to be determined from the totality of all 
the  circumstances.’”  United  States  v.  Saucedo,  688  F.3d  863, 
865  (7th  Cir.  2012)  (quoting  Jackson,  598  F.3d  at  348).  “The 
standard  for  measuring  the  scope  of  consent  under  the 
Fourth  Amendment  is  one  of  objective  reasonableness  and 
asks what the typical reasonable person would have under‐
stood  by  the  exchange  between  the  law  enforcement  agent 
and the person who gives consent.” Id. (quoting Jackson, 598 
F.3d at 348). 
    “The  scope  of  a  search  is  generally  defined  by  its  ex‐
pressed object.” Id. (quoting Jimeno, 500 U.S. at 251). Consent 
to  a  general  search  includes  consent  to  search  “anywhere 
within the general area where the sought‐after item could be 
concealed.”  Id.  at  866  (quoting  Jackson,  598  F.3d  at  348–49). 
Moreover,  “[w]hen  a  person  is  informed  that  an  officer  is 
looking  for  drugs  in  his  car  and  he  gives  consent  without 
explicit  limitation,  the  consent  permits  law  enforcement  to 
search  inside  compartments  and  containers  within  the  car, 
so  long  as  the  compartment  or  container  can  be  opened 
without causing damage.” Id. (quoting United States v. Calvo‐
Saucedo, 409 F. App’x 21, 24 (7th Cir. 2011)). 
12                                                       No. 13‐1710 

    In  this  case,  just  before  asking  for  Davis’s  consent  to 
search, Officer Thebeau asked Davis whether he was hauling 
any  drugs  or  large  sums  of  money.  Thus,  Davis  was  aware 
of  what  the  officers  were  looking  for  from  the  beginning. 
Moreover,  during  the  search,  Officer  Hoelscher  expressly 
told  Davis  that  the  officers  were  looking  for  drugs  or  large 
sums of money derived from drugs, and as discussed below, 
Davis  did  not  limit  the  scope  of  the  search  after  Officer 
Hoelscher told him what the officers were looking for. Given 
the  expressed  object  of  the  search  and  Davis’s  general  con‐
sent,  the  officers  were  permitted  to  look  in  any  compart‐
ments  where  drugs  or  money  could  be  found,  so  long  as 
they did not cause damage. And while Officer Thebeau used 
a  screwdriver  to  lift  the  plywood  lid  of  Davis’s  secret  com‐
partment, there is no evidence that this caused any damage 
to the lid or to Davis’s truck. Therefore, the search was with‐
in the scope of Davis’s general, oral consent, and the search 
was reasonable so long as Davis did not subsequently with‐
draw or limit the scope of that consent. 
    Like  the  question  whether  consent  was  given  at  all,  the 
question whether the suspect subsequently withdrew or lim‐
ited the scope of his consent is a question of fact that we re‐
view  for  clear  error.  See  United  States  v.  Maldonado,  38  F.3d 
936, 941–42 (7th Cir. 1994). In this case, Davis argues that by 
writing  “UNDER  PROTEST”  on  the  consent  form,  he  with‐
drew or limited the scope of his oral consent.   
   With respect to scope, Davis’s argument is far from clear. 
He seems to suggest that by rejecting the form he refused to 
expand the scope of his oral consent to include hidden com‐
partments.  However,  as  discussed  above,  his  general,  oral 
consent  already  included  hidden  compartments,  so  such  an 
No. 13‐1710                                                           13 

expansion  was  unnecessary.  He  also  seems  to  suggest  that 
by rejecting the form, he revoked his consent to search those 
specific areas listed in the form that were also covered by his 
general,  oral  consent.  But  for  the  reasons  discussed  below, 
his  conduct  was  insufficient  to  withdraw  his  consent  either 
generally  or  in  relation  to  specific  areas.  Therefore,  Davis 
never limited the scope of his consent. 
    The  government  relies  on  case  law  from  the  Eighth  Cir‐
cuit  for  the  proposition  that  “[a]  defendant  must  make  an 
unequivocal act or statement to indicate that consent is being 
withdrawn.” United States v. Parker, 412 F.3d 1000, 1002 (8th 
Cir.  2005).  While  our  cases  have  not  explicitly  required  as 
much, they are consistent with this approach. See, e.g., United 
States v. Hardin, 710 F.2d 1231, 1236–37 (7th Cir. 1983) (hold‐
ing that the defendant’s act of placing his hand over the of‐
ficer’s “was at best ambiguous, and given his general coop‐
erative  attitude  during  the  search,  wholly  ineffective  to 
communicate  an  intention  to  rescind  or  narrow  his  con‐
sent”). 
     Moreover,  we  find  support  for  the  rule  in  the  Supreme 
Court’s  admonition  that  “the  ultimate  touchstone  of  the 
Fourth  Amendment  is  ‘reasonableness.’”  Brigham  City,  Utah 
v.  Stuart,  547  U.S.  398,  403  (2006).  If  a  suspect’s  attempt  to 
withdraw consent is equivocal, “police officers may reason‐
ably continue their search in the premises entered pursuant 
to  the  initial  grant  of  authority.”  United  States  v.  McMullin, 
576 F.3d 810, 815 (8th Cir. 2009). Put another way, police of‐
ficers do not act unreasonably by failing to halt their search 
every time a consenting suspect equivocates. 
   In  this  case,  Davis  never  unequivocally  withdrew  his 
consent. Indeed, the very act he relies upon would have led 
14                                                      No. 13‐1710 

a  reasonable  officer  to  believe  that  he  was  affirming,  rather 
than withdrawing, his consent. When asked whether he still 
consented  to  the  search,  Davis  grabbed  the  consent  form 
from  Officer  Hoelscher,  wrote  something  on  it,  and  gave  it 
back without saying a word. This act would have led an ob‐
jective  observer  to  believe  that  Davis  had  signed  the  form 
and affirmed his consent. 
    Davis argues that the officers chose the means by which 
he could communicate his consent (i.e., through the consent 
form); therefore, he should not have been required to object 
to the search in any other way, and the officers were unrea‐
sonable in failing to closely scrutinize the form to ensure that 
he had in fact signed it. However, the officers did not com‐
municate  with  Davis  exclusively  or  even  primarily  in  writ‐
ing.  They  asked  him  whether  he  consented,  and  Officer 
Thebeau  relied  upon  his  oral  consent  and  began  the  search 
before  Davis  even  read  the  form.  Moreover,  Officer 
Hoelscher did look at the form, and seeing two words writ‐
ten  on  the  signature  line,  believed  Davis  had  signed  it.  We 
have examined  the  form and find  Officer Hoelscher’s belief 
to be a reasonable one. An officer who was unfamiliar with 
Davis’s signature and who had no reason to believe that Da‐
vis  would  have  written  anything  but  his  signature  on  the 
signature  line  could  not  reasonably  have  been  expected  to 
do more. 
    Finally, we note that Davis’s conduct after he signed the 
form  was  wholly  consistent  with  his  consent  and  incon‐
sistent  with  revocation  or  limitation  of  that  consent.  He  en‐
gaged  Officer  Hoelscher  in  casual  conversation  and  even 
volunteered that he had been in trouble with the law in the 
past. Thus, like the suspect in Hardin, Davis’s conduct “was 
No. 13‐1710                                                         15 

at  best  ambiguous,  and  given  his  general  cooperative  atti‐
tude  during  the  search,  wholly  ineffective  to  communicate 
an  intention  to  rescind  or  narrow  his  consent.”  710  F.2d  at 
1236–37. 
IV.    Conclusion 

    In  sum,  the  district  court  did  not  clearly  err  in  finding 
that Randy Davis orally consented to the search of his truck, 
that Davis never withdrew or limited the scope of that con‐
sent, and that the officers’ search remained within the scope 
of that consent. Therefore, the district court properly denied 
Appellants’  motion  to  suppress,  and  the  judgment  below  is 
AFFIRMED.